     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3356 Page 1 of 27



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     KARIM KHOJA, on behalf of himself and                    Case No.: 15-CV-540 JLS (JLB)
       all others similarly situated,
12
                                               Plaintiff,       ORDER (1) GRANTING IN PART
13                                                              AND DENYING IN PART MOVING
       v.                                                       DEFENDANTS’ REQUEST TO
14
                                                                CONSIDER MATERIALS
       OREXIGEN THERAPEUTICS, INC.,
15                                                              INCORPORATED BY REFERENCE,
       JOSEPH P. HAGAN, MICHAEL A.
                                                                AND (2) GRANTING MOVING
16     NARACHI, and PRESTON KLASSEN,
                                                                DEFENDANTS’ PARTIAL MOTION
17                                          Defendants.         TO DISMISS
18         AND ALL CONSOLIDATED CASES                           (ECF No. 114)
19
20            Presently before the Court is Moving Defendants Joseph P. Hagan, Michael A.
21     Narachi, and Preston Klassen, M.D., M.H.S.’s Partial Motion to Dismiss Consolidated
22     Amended Complaint for Violation of the Federal Securities Laws (“Mot.,” ECF No. 114), 1
23     as well as Lead Plaintiff Karim Khoja’s Opposition to (“Opp’n,” ECF No. 115) and
24     Moving Defendants’ Reply in Support of (“Reply,” ECF No. 116) the Motion.
25
26
       1
         Defendant Orexigen Therapeutics, Inc., filed a voluntary petition for bankruptcy under Chapter 11, see
27     In re Orexigen Therapeutics, Inc., No. 18-10518-KG (Bankr. D. Del. filed Mar. 12, 2018); consequently,
28     pursuant to the automatic bankruptcy stay, see 11 U.S.C. § 362(a), Orexigen is not a party to this Motion,
       which was filed before the automatic stay was lifted.

                                                            1
                                                                                              15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3357 Page 2 of 27



1            Also before the Court are Moving Defendants’ Request to Consider Documents
2      Incorporated by Reference into the Consolidated Amended Complaint for Violation of the
3      Federal Securities Laws in Support of Defendants’ Partial Motion to Dismiss (“Defs.’
4      Req.,” ECF No. 114-9), Lead Plaintiff’s Notice of Supplemental Authority in Support of
5      Opposition to Defendants’ Partial Motion to Dismiss the Consolidated Amended
6      Complaint (“1st Not. of Supp. Auth.,” ECF No. 118), Moving Defendants’ Response to
7      Lead Plaintiff’s Notice of Supplemental Authorities (“Resp. to 1st Not. of Supp. Auth.,”
8      ECF No. 119), Lead Plaintiff’s Notice of Supplemental Authorities in Support of
9      Opposition to Defendants’ Partial Motion to Dismiss the Consolidated Amended
10     Complaint (“2d Not. of Supp. Auth.,” ECF No. 126), Moving Defendants’ Response to
11     Lead Plaintiff’s Notice of Supplemental Authorities (“Resp. to 2d Not. of Supp. Auth.,”
12     ECF No. 127), Lead Plaintiff’s Third Notice of Supplemental Authorities in Support of
13     Opposition to Defendants’ Partial Motion to Dismiss the Consolidated Amended
14     Complaint (“3d Not. of Supp. Auth.,” ECF No. 128), Lead Plaintiff’s Notice of Recent
15     Controlling Authority (“4th Not. of Supp. Auth.,” ECF No. 136), Moving Defendants’
16     Response to Lead Plaintiff’s Notice of Recent Controlling Authority (“Resp. to 4th Not. of
17     Supp. Auth.,” ECF No. 137), and Lead Plaintiff’s Reply to Defendants’ Response to Lead
18     Plaintiff’s Notice of Recent Controlling Authority (“Reply ISO 4th Not. of Supp. Auth.,”
19     ECF No. 138).
20           The Court vacated the hearing and took the Motion under submission without oral
21     argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 117. Having carefully
22     considered Lead Plaintiff’s Consolidated Amended Complaint (“CAC,” ECF No. 111) and
23     the material appropriately incorporated by reference, the Parties’ arguments, and the law,
24     including the cases identified in Lead Plaintiff’s Notices of Supplemental Authority, the
25     Court GRANTS IN PART AND DENIES IN PART Moving Defendants’ Request to
26     Consider Documents Incorporated by Reference and GRANTS Moving Defendants’
27     Motion.
28     ///

                                                   2
                                                                                 15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3358 Page 3 of 27



1                                                BACKGROUND 2
2             The factual and procedural background of this case was set forth in detail in this
3      Court’s September 23, 2019 Order (1) Granting in Part and Denying in Part the Moving
4      Defendants’ Request for Judicial Notice, (2) Denying Lead Plaintiff’s Request for Judicial
5      Notice, and (3) Granting in Part and Denying in Part the Moving Defendants’ Motion to
6      Dismiss. See ECF No. 110 at 2–14. To the extent relevant, the Court incorporates that
7      recitation into this Order. Accordingly, the Court sets forth below only those facts relevant
8      to the instant Motion 3 and the procedural history since the issuance of this Court’s
9      September 23, 2019 Order.
10     I.     Factual Background
11            Orexigen, “a developmental stage biotechnology firm,” has a collaboration
12     agreement with Takeda Pharmaceutical Company Limited (“Takeda”) to develop and
13     commercialize Orexigen’s “primary product candidate,” a drug for the treatment of obesity
14     called Contrave, in the United States, Canada, and Mexico. CAC ¶ 7. Phase III clinical
15     trials have been completed, and Contrave “was being studied in a drug trial known as the
16
17
       2
         The facts alleged in Plaintiff’s Consolidated Amended Complaint are accepted as true for purposes of
18     Moving Defendants’ Motion. See Vasquez v. Los Angeles Cnty., 487 F.3d 1246, 1249 (9th Cir. 2007)
       (holding that, in ruling on a motion to dismiss, the Court must “accept all material allegations of fact as
19     true”). The Court also considers those materials outside the Consolidated Amended Complaint that are
20     properly incorporated by reference. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.
       2018), cert. denied, 139 S. Ct. 2615 (2019); see also infra pages 7–12.
21
       3
         The Parties agree that the sole issue raised by the present Motion is whether “the Amended Complaint
22     fails to plead with particularity that Defendants’ allegedly fraudulent statements on March 3, 2015 have
       any casual connection to the losses purportedly suffered by Plaintiff on May 12, 2015.” ECF No. 114
23     (“Not. of Mot.”) at 1; see also Opp’n at 1 (“Defendants do, however, suggest that Plaintiff has not
24     adequately pled loss causation in connection with the May 12, 2015 announcement that Takeda
       Pharmaceutical Co. (“Takeda”) — Orexigen’s own business partner — disclosed for the first time that it
25     was initiating a $200 million claim against Orexigen due to Defendants’ misconduct in revealing the 25%
       data LIGHT Study in the March 3, 2015 Form 8-K.”). Although several of the new or revised allegations
26     in the Consolidated Amended Complaint (“CAC”) are intended to strengthen Lead Plaintiff’s loss
       causation allegations as to Defendants’ May 8, 2015 statements, “[Moving] Defendants did not challenge
27     the Original Complaint on this ground, and do not challenge the adequacy of Plaintiff’s loss causation
28     allegations as to the May 8 statements here.” Mot. at 2. Accordingly, the Court omits those facts from its
       recitation of the relevant facts.

                                                           3
                                                                                               15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3359 Page 4 of 27



1      LIGHT Study.” Id. The Light Study’s Executive Steering Committee, Data Monitoring
2      Committee, and Orexigen entered into a data access plan (“DAP”), pursuant to which all
3      agreed to limit the number of people within Orexigen who had access to the interim results
4      of the LIGHT Study to just those individuals who needed to facilitate submission of
5      Orexigen’s marketing application to the United States Food and Drug Administration
6      (“FDA”). Id. ¶ 53 & n.11.
7            On July 2, 2014, Orexigen filed patent application number 14/322,810 (the “’810
8      Application”), which “included specific quantitative 25% interim LIGHT Study data,”
9      “pursuant to a statutory ‘nonpublication’ request.” Id. ¶ 12. In early January 2015,
10     Orexigen rescinded the nonpublication request. Id. ¶ 14. On March 3, 2015, the United
11     States Patent and Trademark Office (“USPTO”) issued U.S. Patent No. 8,969,371 (the
12     “’371 Patent”) from the ’810 Application. Id. ¶ 15; see also Defs.’ Req. Ex. B.
13           That same day, Orexigen filed a Form 8-K with the United States Securities and
14     Exchange Commission (“SEC”) announcing the publication of the ’371 Patent and
15     releasing the 25 percent interim LIGHT Study results. CAC ¶¶ 15, 87; see also Defs.’ Req.
16     Ex. C. The Form 8-K noted that the ’371 Patent “incorporate[d] data from [the LIGHT
17     Study],” and that the ’371 Patent “contain[s] claims related to a positive effect of Contrave
18     on [cardiovascular (“CV”)] outcomes” based on an “analysis . . . conducted based on 94
19     observed and adjudicated major adverse cardiovascular events (“MACE”), which was
20     approximately 25% of the planned MACE for the Light Study.” CAC ¶ 87; see also Defs.’
21     Req. Ex. C. The Form 8-K further explained that the interim analysis “was prospectively
22     designed to enable an early and preliminary assessment of safety to support regulatory
23     approval” and that “[a] larger number of MACE are required to precisely determine the
24     effect of Contrave on CV outcomes.” Id. Orexigen did not consult the FDA, Dr. Nissen,
25     or Takeda prior to filing the Form 8-K. CAC ¶ 15.
26           Also on March 3, 2015, Forbes released an article reporting that the FDA had been
27     unaware that the ’810 Application contained the interim data and was “very disappointed
28     by Orexigen’s actions.” Id. ¶ 93. That same day, Orexigen issued a press release stating

                                                     4
                                                                                   15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3360 Page 5 of 27



1      that “the USPTO published the patent and supporting documentation,” id. ¶ 94, but the
2      press release failed to disclose that “the USPTO only published what Orexigen itself
3      needlessly put into the 2014 Patent Application” or that Orexigen “had rescinded its earlier
4      request that the 2014 Patent Application remain unpublished,” id. ¶ 95.
5             On March 2, 2015, Orexigen’s common stock had closed at $5.79 per share. Id.
6      ¶ 89. However, the March 3, 2015 publication of the “misleading” interim LIGHT Study
7      data and the “misleading” response to the FDA’s statements the same day “artificially
8      inflat[ed] the price of Orexigen’s securities” and “deceiv[ed] analysts and investors.” Id.
9      ¶¶ 17, 97. That same day, common stock shares “soared almost 32% to close at $7.64 . . .
10     on enormous trading volume of more than 95.8 million shares,” id. ¶ 16, with trading as
11     high as $9.37 per share, id. ¶ 89. On March 4, 2015, Orexigen common stock “rose an
12     additional 11% on massive volume, to close at $8.49 per share.” Id. ¶ 16; see also id. ¶ 97.
13            In Section VI of the CAC, titled “Loss Causation and Economic Loss,” Lead
14     Plaintiff alleges, in relevant part:
15                          131. On May 12, 2015, it was also disclosed for the first
                     time in a Bloomberg article, called “Takeda Threatened to End
16
                     Orexigen Partnership as Study Halted,” that Takeda – Orexigen’s
17                   commercialization partner for Contrave – had initiated dispute
                     resolution proceedings against Orexigen demanding it pay the
18
                     full cost – estimated at $200 million – of a new cardiovascular
19                   outcomes trial due to Orexigen’s materially misleading March 3,
                     2015 statements and omissions regarding Contrave’s purported
20
                     heart benefit. In a May 12, 2015 email to Bloomberg, Takeda
21                   spokesperson Sandy Rodriguez stated that “Takeda sent a
                     dispute letter to Orexigen on May 12 whereby Takeda seeks
22
                     termination of its collaboration agreement with Orexigen based
23                   on Orexigen’s material breach of the agreement …” A May 13,
                     2015 article appearing in the Wall Street Journal titled “Orexigen
24
                     and Takeda Feud Over Cost of a Controversial Diet Drug Trial”
25                   confirmed, inter alia, that: “[t]he disclosure is causing Orexigen
                     shares to drop, since the cost of the trial is estimated to be about
26
                     $200 million, according to RBC Capital Markets analyst Simos
27                   Simeonidis, who calculates that Orexigen would be on the hook
                     for as much as an extra $100 million if it loses the dispute.”
28

                                                      5
                                                                                     15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3361 Page 6 of 27



1                   Similarly, a May 13, 2015 article appearing in Biospace.com
                    added that “the company stock took a big hit, dropping from a
2
                    high of $6.93 per share on May 12, the day the partnership [with
3                   Takeda] was terminated, to today’s low [on May 13, 2015] of
                    $5.48 per share.”
4
5                           132. As a direct result of the May 12, 2015 disclosures
                    alleged in ¶[ . . .] 131, supra, which disclosed the truth for the
6
                    first time regarding: . . . (iii) Takeda’s initiation of a $200 million
7                   action against Defendants (which revealed for the first time that
                    Defendants had failed to disclose that they had filed the March
8
                    3, 2015 Form 8-K revealing the dubious 25% heart benefit data
9                   without first informing Takeda as alleged in ¶¶15-17, 87-89,
                    supra) the price of Orexigen’s common stock fell from an
10
                    opening price on May 11, 2015 of $6.75 per share to close on
11                  May 13, 2015 at $5.02 per share on massive trading volume as
                    investors digested the full impact of Defendants’ materially
12
                    misleading statements and deliberately reckless acts. Together,
13                  the revelations and disclosures alleged in ¶[ . . .] 131, supra
                    caused the Company’s share price to drop approximately 25% in
14
                    a single day between May 12 and May 13, 2015 on unusually
15                  high trading volume.
16
                          133. The timing and magnitude of Orexigen’s common
17                  stock price declines between May 12 and May 13, 2015 negates
                    any inference that the losses suffered by Plaintiff and the other
18
                    members of the Class were caused by changed market
19                  conditions, macroeconomic or industry factors, or even
                    Company-specific facts unrelated to Defendants’ fraudulent
20
                    conduct. The Company’s share price dropped from a high of
21                  $6.93 per share on May 12, 2015 to a low of $5.48 per share on
                    May 13, 2015 – a sharp decline of approximately 25%. The
22
                    Company’s share price never recovered and Orexigen was
23                  thereafter delisted from NASDAQ. Chapter 11 bankruptcy later
                    ensued.
24
25     CAC ¶¶ 131–33 (emphasis in original); see also id. ¶ 5 (alleging that “the loss causing
26     disclosures on May 12, 2015 revealed the truth to the market about Defendants’ materially
27     false and misleading statements and omissions on March 3, 2015 . . . .”); id. (““In response
28     ///

                                                      6
                                                                                       15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3362 Page 7 of 27



1      to the disclosures on . . . May 12, 2015, Orexigen’s share price fell precipitously.”) (citing
2      id. § VI).
3      II.    Procedural Background
4             On September 23, 2019, this Court issued its Order (1) Granting in Part and Denying
5      in Part the Moving Defendants’ Request for Judicial Notice, (2) Denying Lead Plaintiff’s
6      Request for Judicial Notice, and (3) Granting in Part and Denying in Part the Moving
7      Defendants’ Motion to Dismiss. See ECF No. 110. As relevant to the pending Motion, the
8      September 23, 2019 Order determined that a May 12, 2015 press release authored by Dr.
9      Nissen “was not a corrective disclosure as to the alleged misrepresentations from March 3,
10     2015,” and accordingly Lead Plaintiff had failed to adequately allege loss causation for a
11     portion of his claims. Id. at 37–38.
12            On October 17, 2019, Lead Plaintiff filed his CAC. See ECF No. 111. On November
13     15, 2019, Moving Defendants filed the instant Motion. After briefing was complete, Lead
14     Plaintiff filed four notices of supplemental authority on January 24, May 27, June 12, and
15     October 12, 2020. See ECF Nos. 118, 126, 128, 136. Moving Defendants filed responses
16     to the first, second, and fourth. See ECF Nos. 119, 127, 137.
17            Meanwhile, on April 28, 2020, the Ninth Circuit issued an order lifting the
18     administrative closure of the appeal as to Orexigen and substituting Wind-Down
19     Administrator Province, Inc., in the place and stead of Orexigen as Defendant-Appellee.
20     See ECF No. 125. On May 19, 2020, in light of the bankruptcy court’s lifting of the § 362
21     automatic stay, the Ninth Circuit issued an order “fully adopt[ing its] opinion in [Khoja v.]
22     Orexigen [Therapeutics, Inc.], 899 F.3d 988 [(9th Cir. 2018)], to resolve Plaintiff’s appeal
23     as against Defendant Orexigen.” See ECF No. 134 at 3. The Ninth Circuit’s judgment
24     took effect on June 10, 2020. Id. at 1.
25      REQUEST TO CONSIDER MATERIALS INCORPORATED BY REFERENCE
26     I.     Legal Standard
27            “Generally, district courts may not consider material outside the pleadings when
28     assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                                     7
                                                                                    15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3363 Page 8 of 27



1      Procedure.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018)
2      (citing Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)). “There are two
3      exceptions to this rule: the incorporation-by-reference doctrine, and judicial notice
4      under Federal Rule of Evidence 201.” Id.
5            Pursuant to Federal Rule of Evidence 201(b), “[t]he court may judicially notice a
6      fact that is not subject to reasonable dispute because it: (1) is generally known within the
7      trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from
8      sources whose accuracy cannot reasonably be questioned.” “Accordingly, ‘[a] court may
9      take judicial notice of matters of public record without converting a motion to dismiss into
10     a motion for summary judgment.’” Khoja, 899 F.3d at 999 (quoting Lee, 250 F.3d at 689).
11     “But a court cannot take judicial notice of disputed facts contained in such public
12     records.” Id. (citing Lee, 250 F.3d at 689).
13           “Even if a document is not attached to a complaint, it may be incorporated by
14     reference into a complaint if the plaintiff refers extensively to the document or the
15     document forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d 903,
16     908 (9th Cir. 2003) (citing Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
17     (9th Cir. 2002); Branch v. Tunnell, 14 F.3d 449, 453–54 (9th Cir. 1994), overruled on other
18     grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002); Venture
19     Assoc. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431(7th Cir. 1993)). “‘[T]he mere
20     mention of the existence of a document is insufficient to incorporate the contents of a
21     document’ under Ritchie.” Khoja, 899 F.3d at 1002 (quoting Coto Settlement v. Eisenberg,
22     593 F.3d 1031, 1038 (9th Cir. 2010)). Nonetheless, a document may still form the basis of
23     the plaintiff’s claim where “the claim necessarily depended on the[ document].” Id. (citing
24     Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)). “However, if the document merely
25     creates a defense to the well-pled allegations in the complaint, then that document did not
26     necessarily form the basis of the complaint.” Id.
27           When a document is incorporated by reference, “the district court may treat such a
28     document as part of the complaint, and thus may assume that its contents are true for

                                                      8
                                                                                  15-CV-540 JLS (JLB)
     Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3364 Page 9 of 27



1      purposes of a motion to dismiss under Rule 12(b)(6).” Ritchie, 342 F.3d at 908; see also
2      Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (“The court may treat . . . a document
3      [incorporated by reference] as ‘part of the complaint, and thus may assume that its contents
4      are true for purposes of a motion to dismiss under Rule 12(b)(6).’”) (citing Ritchie, 342
5      F.3d at 908). Nonetheless, “it is improper to assume the truth of an incorporated document
6      if such assumptions only serve to dispute facts stated in a well-pleaded complaint.” Khoja,
7      899 F.3d at 1003.
8      II.   Analysis
9            Moving Defendants ask the Court to incorporate by reference six documents:
10           (1)    “Food and Drug Administration’s (‘FDA’) September 10, 2014 ‘Center for
                    Drug Evaluation and Research Summary Review,’ which is publicly available
11
                    at
12                  https://www.accessdata.fda.gov/drugsatfda_docs/nda/2014/200063Orig1s00
                    0SumR.pdf (the ‘2014 FDA Review’),” “for background facts about the Light
13
                    Study and the FDA’s regulatory process with respect to Contrave,” Defs.’
14                  Req. at 1, 4; see id. Ex. A;
15
             (2)    “United States Patent No. 8,969,371, which is publicly available at
16                  http://portal.uspto.gov/pair/PublicPair (the ‘’371 patent’),” “for background
                    facts about Orexigen’s U.S. patent application and the issuance of the ’371
17
                    patent,” Defs.’ Req. at 1, 4; see id. Ex. B;
18
             (3)    “Orexigen Therapeutics, Inc.’s (‘Orexigen’) Form 8-K filed with the
19                  Securities Exchange Commission (‘SEC’) on March 3, 2015, which is
20                  publicly                            available                          at
                    http://www.sec.gov/edgar/searchedgar/companysearch.html (the ‘March 3 8-
21                  K’),” “so the Court has a complete picture of the information provided to
22                  investors on March 3, 2015,” Defs.’ Req. at 1, 4–5; see id. Ex. C;
23           (4)    “Carlone Chen’s www.bloomberg.com article on May 12, 2015, titled
                    ‘Takeda Threatens to End Orexigen Partnership as Study Halted,’ which is
24
                    available at https://www.bloomberglaw.com/document/NO9IEU6JTSE8 (the
25                  ‘May 12 Bloomberg Article’),” on which Moving Defendants purport Lead
                    Plaintiff relies “to form the basis of his new loss causation theory,” Defs.’
26
                    Req. at 1, 5 (citing CAC ¶¶ 131, 132); see id. Ex. D;
27
             (5)    “Ed Silverman’s www.wsj.com article on May 13, 2015, titled, ‘Orexigen and
28                  Takeda Feud Over Cost of a Controversial Diet Drug Trial,’ which is publicly

                                                    9
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3365 Page 10 of 27



1                 available at https://blogs.wsj.com/pharmalot/2015/05/13/orexigen-and-
                  takeda-feud-over-cost-of-a-controversial-diet-drug-trial/ (the ‘March 13 WSJ
2
                  Article’),” on which Moving Defendants purport Lead Plaintiff relies “to form
3                 the basis of his new loss causation theory,” Defs.’ Req. at 2, 5 (citing CAC ¶¶
                  131, 132); see id. Ex. E; and
4
5          (6)    “Alex Keown and Riley McDermid’s www.biospace.com article on May 13,
                  2015, titled, ‘Takeda Threatens to End Orexigen Partnership Over Stopped
6
                  Obesity        Study,’    which      is       publicly      available    at
7                 https://www.biospace.com/article/takeda-threatens-to-end-orexigen-
                  partnership-over-stopped-obesity-study-/ (the ‘May 13 BioSpace Article’),”
8
                  on which Moving Defendants purport Lead Plaintiff relies “to form the basis
9                 of his new loss causation theory,” Defs.’ Req. at 2, 5 (citing CAC ¶¶ 131,
                  132); see id. Ex. F.
10
11         Lead Plaintiff argues that Moving Defendants impermissibly are “offering these
12   exhibits for the truth of the underlying facts they contain,” Opp’n at 19, because, for
13   example, the language from the March 3, 2015 8-K cited in Moving Defendants’ Motion
14   “is the same language that Defendants relied on to argue that the statements they made on
15   March 3 were not false – a theory which was squarely rejected by the Ninth Circuit,” and
16   accordingly “[i]t is unclear why Defendants would have cited to this language if not to try
17   to impermissibly contradict Lead Plaintiff’s well-pled allegations,” id. (emphasis in
18   original) (citing Mot. at 5; Khoja, 899 F.3d at 1003, 1010). Lead Plaintiff further “disputes
19   that incorporating Ex. F is permissible, as it is only referred to briefly and for the prospect
20   that Takeda’s disclosure caused Orexigen’s stock price to fall.” Id. (citing CAC ¶ 131).
21   Lead Plaintiff argues that, if incorporation of these articles is proper, the incorporation
22   “does not extend to Defendants’ factual conclusions or characterizations of their content,”
23   id. at 19–20 (citing Khoja, 899 F.3d at 1006), and thus “asking the Court to incorporate a
24   conclusion that these articles ‘do not suggest any connection’ between Defendants’ March
25   3, 2015 misleading statements and Takeda’s, Bloomberg’s and the Wall Street Journal’s
26   disclosures . . . goes ‘beyond testing the sufficiency of the claims and into the realm of
27   factual disputes,’” id. at 20 (quoting Khoja, 899 F.3d at 1006; citing CAC ¶ 131).
28   ///

                                                   10
                                                                                   15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3366 Page 11 of 27



1          The Court previously has incorporated by reference Exhibits A through C. See ECF
2    No. 76 at 18; ECF No. 110 at 18–19. In its September 23, 2019 Order, the Court found
3    that incorporation by reference of Exhibits A and B, for the same purposes offered here,
4    was proper. See ECF No. 110 at 18. The Court again finds incorporation by reference
5    proper for Exhibits A and B. With regard to Exhibit C, the Court’s September 23, 2019
6    Order noted that Lead Plaintiff’s “Consolidated Complaint refers extensively to the
7    March 3, 2015 Form 8-K, see, e.g., CC ¶¶ 87–88, which also forms the basis of Lead
8    Plaintiff’s claims predicated upon false and misleading omissions in that very filing. See,
9    e.g., id. ¶¶ 87–92.” ECF No. 110 at 18. The Court concluded that, “[a]lthough ‘what
10   inferences [the C]ourt may draw from [the] incorporated document should . . . be
11   approached with caution,’ see Khoja, 899 F.3d at 1003, Exhibit C is appropriately
12   incorporated by reference.” ECF No. 110 at 18–19. The Court again finds it appropriate
13   to incorporate Exhibit C by reference, but the Court will not incorporate into the CAC any
14   statements therein offered solely to contest any well-pleaded facts in the CAC.
15         As for Exhibits D through F, the Court finds that Lead Plaintiff relies on the May
16   12, 2015 Bloomberg article to form the basis of his loss causation theory, and therefore the
17   Court concludes that it is appropriate to incorporate by reference Exhibit D. Again, the
18   scope of the Court’s incorporation by reference will exclude “Defendants’ factual
19   conclusions or characterizations of” the document. See Opp’n at 19–20. However, the
20   Court agrees with Lead Plaintiff that it is not appropriate to incorporate Exhibits E and F
21   by reference. The CAC does not refer extensively to these documents, nor does Lead
22   Plaintiff rely on them to form the basis of his claim. As the Ninth Circuit has stated, “[f]or
23   ‘extensively’ to mean anything under Ritchie, it should, ordinarily at least, mean more than
24   once.” See Khoja, 899 F.3d at 1003 (citing Coto, 593 F.3d at 1038). “Otherwise, the rule
25   would simply require a complaint to ‘refer’ to the document. In theory, a reference may
26   be sufficiently ‘extensive’ if a single reference is relatively lengthy.” Id. However, the
27   CAC only refers to each of Exhibits E and F once, and then only for the proposition that
28   ///

                                                   11
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3367 Page 12 of 27



1    the share prices dropped on May 13, 2015. See CAC ¶ 131. Thus, the Court sees no reason
2    to incorporate these ancillary documents by reference.
3          Accordingly, the Court GRANTS IN PART AND DENIES IN PART Moving
4    Defendants’ Request to Consider Documents Incorporated by Reference (ECF No. 114-9),
5    as outlined above.
6                               PARTIAL MOTION TO DISMISS
7    I.    Legal Standard
8          Rule 12(b)(6) permits a party to raise by motion the defense that the complaint
9    “fail[s] to state a claim upon which relief can be granted,” generally referred to as a motion
10   to dismiss. The Court evaluates whether a complaint states a cognizable legal theory and
11   sufficient facts in light of Federal Rule of Civil Procedure 8(a), which requires a “short and
12   plain statement of the claim showing that the pleader is entitled to relief.” Although Rule
13   8 “does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned,
14   the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
15   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a
16   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more
17   than labels and conclusions, and a formulaic recitation of a cause of action’s elements will
18   not do.” Twombly, 550 U.S. at 555 (alteration in original). “Nor does a complaint suffice
19   if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S.
20   at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557).
21         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
22   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
23   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
24   when the facts pled “allow[] the court to draw the reasonable inference that the defendant
25   is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). That is not to
26   say that the claim must be probable, but there must be “more than a sheer possibility that a
27   defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “[F]acts that are
28   ‘merely consistent with’ a defendant’s liability” fall short of a plausible entitlement to

                                                   12
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3368 Page 13 of 27



1    relief. Id. (quoting Twombly, 550 U.S. at 557). Further, the Court need not accept as true
2    “legal conclusions” contained in the complaint. Id. at 678–79 (citing Twombly, 550 U.S.
3    at 555). This review requires “context-specific” analysis involving the Court’s “judicial
4    experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit
5    the court to infer more than the mere possibility of misconduct, the complaint has alleged—
6    but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. (quoting Fed. R. Civ.
7    P. 8(a)(2)).
8          Further, “[c]laims brought under Rule 10b-5 . . . must meet Federal Rule of Civil
9    Procedure 9(b)’s particularity requirement that ‘[i]n all averments of fraud or mistake, the
10   circumstances constituting fraud or mistake shall be stated with particularity.’” In re Dura
11   Pharm., Inc. Sec. Litig., 452 F. Supp. 2d 1005, 1016 (S.D. Cal. 2006) (alteration in original)
12   (quoting Fed. R. Civ. P. 9(b)) (citing In re Daou Sys., Inc. Sec. Litig., 411 F.3d 1006, 1014
13   (9th Cir. 2005), cert. denied 546 U.S. 1172 (2006); Yourish v. Cal. Amplifier, 191 F.3d
14   983, 993 (9th Cir. 1999)). “In addition, in 1995, Congress enacted the Private Securities
15   Litigation Record Act of 1995 (PSLRA) and altered the pleading requirements in private
16   securities fraud litigation by requiring a complaint plead with particularity both falsity and
17   scienter.” Id. at 1016–17 (quoting Daou Sys., 411 F.3d at 1014) (internal quotation marks
18   omitted).
19         The Court will grant leave to amend unless it determines that no modified contention
20   “consistent with the challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow
21   Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib. Co. v. Serv-
22   Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
23   II.   Analysis
24         “Section 10(b) of the . . . 1934 [Act] forbids (1) the ‘use or employ[ment] . . . of any
25   . . . deceptive device,’ (2) ‘in connection with the purchase or sale of any security,’ and
26   (3) ‘in contravention of’ [SEC] ‘rules and regulations.’” Dura Pharm., Inc. v. Broudo, 544
27   U.S. 336, 341 (2005) (quoting 15 U.S.C. § 78j(b)). “Rule 10b-5 forbids, among other
28   things, the making of any ‘untrue statement of a material fact’ or the omission of any

                                                   13
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3369 Page 14 of 27



1    material fact ‘necessary in order to make the statements made . . . not misleading.’” Id.
2    (quoting 17 C.F.R. § 240.10b-5). “The basic elements of a Rule 10b-5 claim, therefore,
3    are: (1) a material misrepresentation or omission of fact, (2) scienter, (3) a connection with
4    the purchase or sale of a security, (4) transaction and loss causation, and (5) economic
5    loss.” Daou Sys., 411 F.3d at 1014 (citing Dura Pharms., 544 U.S. at 341–42).
6           Although Moving Defendants claim that their Motion is directed solely to the issue
7    of loss causation, in actuality, the Motion argues that Lead Plaintiff’s CAC fails to
8    adequately plead several of the required elements of a claim for securities fraud. Primarily,
9    Moving Defendants assert that Lead Plaintiff has not adequately pleaded loss causation in
10                  alleg[ing] that investors learned on May 12, 2015 that Takeda
                    Pharmaceutical Co. Ltd. (“Takeda”)—Orexigen’s commercial
11
                    partner in conducting the Light Study—initiated a “$200 million
12                  action” against Defendants which purportedly revealed for the
                    first time that Orexigen disclosed the data underlying the patent
13
                    on March 3 without notifying Takeda in advance.
14
15   Mot. at 2 (citing CAC ¶ 132) (footnote omitted). However, Moving Defendants also argue
16   that Lead Plaintiff fails to plead falsity adequately, because Defendants had no duty to
17   inform investors that the March 3, 2015 8-K was filed without first informing Takeda. Id.
18   at 12 (citing CAC ¶ 132). Moving Defendants further claim that the CAC contains no
19   allegations to support the materiality of the allegedly misleading statement or omission.
20   Id. at 13–14 (citations omitted). 4
21
22   4
       In a footnote, Moving Defendants assert a fourth argument, that “[t]he Amended Complaint is also bereft
     of allegations that Defendants intended to deceive or were deliberately reckless in failing to inform
23   investors that Takeda allegedly did not have advance notice of the March 3 8-K. Thus, any such claim
24   should also be dismissed for failure to plead scienter.” Mot. at 14 n.12 (citing Ronconi v. Larkin, 253 F.3d
     423, 432 (9th Cir. 2001)). Similarly, Lead Plaintiff responds to the argument in a single sentence in a
25   footnote in his Opposition. Opp’n at 14 n.7.

26   The Court declines to address this argument, which was not fully briefed by the Parties. “‘Arguments
     raised only in footnotes, or only on reply, are generally deemed waived’ and need not be considered.”
27   Cheever v. Huawei Device USA, Inc., No. 18-CV-06715-JST, 2019 WL 8883942, at *3 (N.D. Cal. Dec.
28   4, 2019) (citing Estate of Saunders v. Comm'r, 745 F.3d 953, 962 n.8 (9th Cir. 2014); Sanders v. Sodexo,
     Inc., No. 2:15-cv-00371-JAD-GWF, 2015 WL 4477697, at *5 (D. Nev. July 20, 2015) (“Many courts will

                                                         14
                                                                                             15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3370 Page 15 of 27



1           A.     Material Misrepresentation or Omission of Fact
2           The Court will first address Moving Defendants’ argument that Lead Plaintiff fails
3    to plead a material misrepresentation or omission of fact. Mot. at 12. A statement or
4    omission is misleading “if it would give a reasonable investor the ‘impression of a state of
5    affairs that differs in a material way from the one that actually exists.’” Berson v. Applied
6    Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008) (quoting Brody v. Transitional Hosps.
7    Corp., 280 F.3d 997, 1006 (9th Cir. 2002)). With regards to an omission, “[d]isclosure is
8    required . . . only when necessary to make . . . statements made, in the light of the
9    circumstances under which they were made, not misleading.” Khoja, 899 F.3d at 1009
10   (internal quotation marks and citations omitted). Thus, “companies can control what they
11   have to disclose under these provisions by controlling what they say to the market.” Id.
12   (citations and internal quotation marks omitted). “But once defendants [choose] to tout
13   positive information to the market, they [are] bound to do so in a manner that wouldn't
14   mislead investors, including disclosing adverse information that cuts against the positive
15   information.” Id. (citations and internal quotation marks omitted) (alterations in original).
16          “[A]n omitted fact is material if there is a substantial likelihood that a reasonable
17   shareholder would consider it important.” Basic Inc. v. Levinson, 485 U.S. 224, 231 (1988)
18   (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976). “[T]here must be
19   a substantial likelihood that the disclosure of the omitted fact would have been viewed by
20   the reasonable investor as having significantly altered the ‘total mix’ of information made
21   available.” Id. at 231–32 (quoting TSC Indus., 426 U.S. at 449). “At a minimum,
22   ‘[p]laintiffs’ allegations must suffice to raise a reasonable expectation that discovery will
23   reveal evidence satisfying the materiality requirement, and to allow the court to draw the
24   reasonable inference that the defendant is liable.’” Khoja, 899 F.3d at 1009 (quoting In re
25   Atossa Genetics Inc. Sec. Litig., 868 F.3d at 794).
26
27
28   disregard arguments raised exclusively in footnotes.” (quoting Bryan Garner, The Redbook: A Manual on
     Legal Style 168 (3d ed. 2013)))).

                                                      15
                                                                                        15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3371 Page 16 of 27



1           Moving Defendants argue that “Plaintiff cannot establish falsity, because
2    Defendants had no duty to inform investors that Orexigen filed the March 3 8-K ‘without
3    first informing Takeda.’” Mot. at 12 (quoting CAC ¶ 132). Moving Defendants analogize
4    to Lead Plaintiff’s former claim that Defendants misled investors by failing to disclose that
5    Orexigen had violated the DAP on March 3, 2015, which information the Ninth Circuit
6    determined Defendants had no duty to share “‘because Orexigen never touted having
7    permission to publish’ the 25% data on that date.” Mot. at 13 (quoting Khoja, 899 F.3d at
8    1011). Finally, Moving Defendants argue that, even if any statement or omission were
9    actionable, it must also be material, but “the [CAC] contains no allegations to suggest that
10   a reasonable investor would even care” about Orexigen’s alleged failure to give Takeda
11   advance notice of the March 3, 2015 8-K. Mot. at 13 (footnote omitted).
12          Lead Plaintiff argues that this argument “conflates the standards for evaluating
13   whether a defendant has a duty to disclose material information with those for proximate
14   cause.” Opp’n at 13. While it is true, as this Court noted supra at 14, that this argument
15   does not relate to loss causation, purportedly the only subject of Moving Defendants’
16   Motion, 5 a material misrepresentation or omission of fact is nonetheless a required element
17   of a claim for securities fraud that Lead Plaintiff must plead in order to state a claim, and
18   Lead Plaintiff was put on notice of this argument by Moving Defendants’ thorough
19   treatment of the issue in their opening brief. See Mot. at 12–14. Indeed, Lead Plaintiff’s
20   Opposition contains a section titled “Defendants’ Violation of Their Duty Not to Mislead
21   the Public Has Been Established and is Law of the Case.” Opp’n at 13. However, the
22   section bearing this heading is largely devoted to the reasonable foreseeability of Takeda’s
23   decision to seek termination of its partnership with Orexigen in light of the alleged March
24   3, 2015 omissions, id., and concedes that the Ninth Circuit “found that Defendants did not
25   have a duty to disclose that it had violated the DAP,” id. (citation omitted).
26
27
     5
28     See, e.g., Not. of Mot. at 1 (indicating Moving Defendants move for dismissal in part of the CAC “for
     failure to plead loss causation”).

                                                        16
                                                                                           15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3372 Page 17 of 27



1           The Court agrees with Moving Defendants that Lead Plaintiff fails to plead
2    adequately this element of his claim, to the extent it is premised on the May 12, 2015
3    Bloomberg article correcting any misleading statements or omissions from March 3, 2015.
4    Although Lead Plaintiff alleges that “Orexigen filed the Form 8-K without first consulting
5    with the FDA, Dr. Nissen or its own business partner, Takeda,” CAC ¶ 15, Lead Plaintiff
6    does not allege that Moving Defendants had a duty to disclose their failure to provide
7    Takeda with advance notice, nor can the Court plausibly infer from the allegations in the
8    CAC that such a duty existed. Rather, the Court agrees with Moving Defendants that this
9    scenario is similar to Lead Plaintiff’s unsuccessful attempt to plead that it was misleading
10   for Defendants to fail to disclose that the publication of the 25% LIGHT Study data violated
11   the DAP. In dismissing this theory, the Ninth Circuit reasoned:
12                  Although Orexigen touted the interim results and therefore
                    created a duty to disclose the corresponding adverse information,
13
                    Orexigen never touted having permission to publish the results.
14                  Even though violating the DAP could have negative
                    consequences for Orexigen (and its investors), Orexigen did not
15
                    have a duty to share that information. The Complaint does not
16                  identify earlier statements by Orexigen that suggest a duty either.
17   Khoja, 899 F.3d at 1011. Similarly, here, Lead Plaintiff does not allege that Orexigen
18   touted that it had informed Takeda of its intention to publish the 25% LIGHT Study data,
19   or that Takeda had approved of its decision to do so. Absent a duty to disclose, there is no
20   actionable misleading omission. And, while Defendants’ duty to disclose that the 25%
21   LIGHT Study data were unreliable is certainly law of the case, Defendants’ duty to disclose
22   whether or not they had told Takeda of their intention to disclose those data is not.
23   Accordingly, Lead Plaintiff fails to state a claim to the extent he relies on Moving
24   Defendants’ failure to disclose that they did not inform Takeda in advance of their intention
25   to file the March 3, 2015 8-K. 6
26
27
     6
28     In light of the Court’s finding that Lead Plaintiff fails to state a claim due to his failure adequately to
     allege a misrepresentation or omission, the Court need not address the materiality of the same.

                                                          17
                                                                                              15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3373 Page 18 of 27



1          B.     Loss Causation
2          The Court next addresses Moving Defendants’ argument that Lead Plaintiff fails to
3    adequately plead loss causation. Mot. at 10–12. To demonstrate loss causation, a plaintiff
4    must allege “a causal connection between the material misrepresentation and the loss.”
5    Dura Pharms., 544 U.S. at 342; see also 15 U.S.C. § 78u-4(b)(4). The Ninth Circuit
6    recently held that, to plead loss causation
7                 by relying on one or more corrective disclosures, a plaintiff must
                  show that: (1) a corrective disclosure revealed, in whole or in
8
                  part, the truth concealed by the defendant's misstatements; and
9                 (2) disclosure of the truth caused the company's stock price to
                  decline and the inflation attributable to the misstatements to
10
                  dissipate. At the pleading stage, the plaintiff's task is to allege
11                with particularity facts “plausibly suggesting” that both
                  showings can be made.
12
13   In re BofI Holding, Inc. Sec. Litig., No. 18-55415, __ F.3d __, 2020 WL 5951150, at *6

14   (9th Cir. Oct. 8, 2020) (citing Twombly, 550 U.S. at 557; Oregon Public Employees

15   Retirement Fund v. Apollo Group, Inc., 774 F.3d 598, 605 (9th Cir. 2014)). Although Rule

16   9(b)’s heightened pleading standard applies to allegations of loss causation, “[t]hat effort
17   ‘should not prove burdensome,’ for even under Rule 9(b) the plaintiff’s allegations will

18   suffice so long as they give the defendant ‘notice of plaintiffs’ loss causation theory’ and
19   provide the court ‘some assurance that the theory has a basis in fact.’” Id. at *8 (quoting

20   Dura Pharms., 544 U.S. at 347; Berson v. Applied Signal Technology, Inc., 527 F.3d 982,
21   989–90 (9th Cir. 2008)).

22         Moving Defendants argue that Lead Plaintiff fails to allege that the disclosures in
23   the May 12, 2015 Bloomberg article correct any allegedly false or misleading statement

24   appearing in the March 3, 2015 8-K. Mot. at 10–12. Specifically, Moving Defendants
25   argue that only two statements from March 3, 2015 “remain at issue”: (1) the failure to

26   reveal in the March 3, 2015 8-K that the 25% LIGHT Study results were “unreliable,” and
27   (2) Defendants’ failure to disclose in the March 3, 2015 press release their role in

28   ///

                                                   18
                                                                                 15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3374 Page 19 of 27



1    publishing the ’371 patent. 7 Mot. at 10. Moving Defendants contend that Lead Plaintiff
2    does not allege that these statements were false or misleading “because of anything
3    Defendants said about Takeda, or because of any omission related to Takeda.” Id. at 10–
4    11 (emphasis in original) (citing CAC ¶¶ 92, 95, 98). Moving Defendants further argue
5    that,
6                   even if there was a statement on March 3 to tie back to, the May
                    12 articles that disclose Takeda’s initiation of dispute
7
                    proceedings against Orexigen do not actually reveal that
8                   “Defendants had failed to disclose” that Orexigen filed the
                    March 3 8-K “without first informing Takeda.” Thus, Plaintiff
9
                    has not even pleaded an alleged corrective disclosure in the first
10                  place. Indeed, those articles do not suggest any connection
                    whatsoever between Takeda’s claims for breach of the
11
                    collaboration agreement and Orexigen’s alleged failure to
12                  provide advance notice of the March 3 8-K.
13   Id. at 11 (citing CAC ¶¶ 131–32; Exs. D, E, F). Finally, even if such a connection were
14   established, Moving Defendants claim, analogizing to cases addressing the revelation of
15   litigation or investigations, that the mere allegation that “Takeda had sued Orexigen for
16   ‘material breach’ based on Orexigen’s failure to give notice of the March 3 8-K” is
17   inadequate, standing on its own, to establish loss causation. Id. at 12 n.9 (citations omitted).
18           Lead Plaintiff responds that:
19                  The May 12, 2015 disclosures make clear for the first time that
20                  Takeda wanted to dissolve its partnership with Defendants based
                    on “Orexigen’s material breach of the agreement.” The facts
21                  before the Court strongly suggest that this breach relates back to
22                  Defendant’s unilateral decisions to: (i) publish the unreliable
                    25% interim data; and (ii) hide their role in getting the patent
23                  published. These allegations are “inextricably linked” with
24                  Takeda’s announcement that they were seeking to dissolve their
                    partnership with Orexigen and leave them with the entire cost of
25                  the subsequent safety [sic].
26
27
     7
28     Lead Plaintiff appears to agree that these two statements from March 3, 2015 are the only ones relevant
     to the loss causation issue. See, e.g., Opp’n at 16.

                                                        19
                                                                                           15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3375 Page 20 of 27



1    Opp’n at 16 (citing CAC ¶ 131; In re Silver Wheaton Corp. Sec. Litig., 2019 U.S. Dist.
2    LEXIS 59428, at *40 (C.D. Cal. 2019)). Thus,
3                 Defendants’ decision to publicize the unreliable 25% interim
                  data is the proximate cause of: (i) the LIGHT Study’s
4
                  cancellation; (ii) the FDA’s warning that Contrave might be
5                 pulled from the market; and (iii) Takeda’s decision to institute
                  dispute resolution proceedings. Since Takeda had known since
6
                  late 2014 that the FDA would require another safety study, there
7                 is no other reason that it would have resorted to such aggressive
                  tactics at that time. Moreover, Defendants do not offer one here.
8
9    Id. at 17 (citing CAC ¶¶ 55, 126). Lead Plaintiff argues that Moving Defendants’ analogy
10   to government investigation cases is inapt because an announcement of an investigation
11   with something more, such as a corrective disclosure, can establish loss causation, and
12   “[h]ere, Takeda’s announcement, along with the news that [the] LIGHT Study had been
13   terminated prematurely, and following Dr. Jenkins’ March 5 warning ‘gave investors the
14   context necessary to interpret [Takeda’s disclosure] as revealing the fraud.’” Id. at 18
15   (citing Evanston Police Pension Fund v. McKesson Corp., 2019 U.S. Dist. LEXIS 188308,
16   at *44 (N.D. Cal. 2019)) (third alteration in original).
17         Furthermore, according to Lead Plaintiff, the May 12, 2015 Bloomberg article’s
18   disclosure of Takeda’s actions “was a reasonably foreseeable consequence” of Orexigen’s
19   duty to disclose the unreliability of the 25% interim LIGHT Study data in the March 3,
20   2015 8-K. Id. at 13 (citing Khoja, 899 F.3d at 1012–13). Thus, the Ninth Circuit’s analysis
21   of the DAP issue in Khoja supports his argument because, although the Ninth Circuit found
22   no duty to disclose the alleged violations of the DAP, “it identified potential violations (and
23   thus, the attendant risks) as a reasonably foreseeable outcome of their March 3, 2015
24   misstatements and omissions,” which are “‘likely material to reasonable investors.’” Id.
25   (citing Khoja, 899 F.3d at 1013). Ultimately, “whether Orexigen may not have had an
26   affirmative duty to disclose information about its relationship with Takeda, does not mean
27   that such information does not ‘relate back to the fraud.’” Id. at 14 (footnote omitted).
28   ///

                                                   20
                                                                                   15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3376 Page 21 of 27



1           In their Reply, Moving Defendants argue that none of the reasons why the March 3,
2    2015 misstatements are materially false or misleading, as alleged in the CAC, are related
3    to the purported failure to provide notice of the March 3, 2015 8-K to Takeda. Reply at 2–
4    3. This “failure to allege that the March 3 8-K was false or misleading because of anything
5    said or not said about Takeda is dispositive.” Id. at 4. Moving Defendants further argue
6    that, because Lead Plaintiff’s sole loss causation theory pleaded in the CAC is a market-
7    revelation theory, Lead Plaintiff cannot rely on a foreseeable consequences and/or
8    outcomes theory. Reply at 5; see id. at n.4. Even so, Lead Plaintiff’s argument that the
9    May 12, 2015 Bloomberg article establishes that Takeda’s actions related back to the
10   decision to publish the unreliable interim LIGHT Study data is nothing but unsupported
11   speculation that does not satisfy the pleading requirements of Twombly. Id. at 5–7; see
12   also id. at 7 n.7.
13          Having carefully reviewed the pleadings and the Parties’ arguments, the Court
14   agrees that the facts currently alleged in the CAC, viewed in the light most favorable to
15   Lead Plaintiff, simply do not allege a link sufficient for the Court to find that the May 12,
16   2015 Bloomberg article was a “correction” of any false or misleading statements or
17   omissions made on March 3, 2015, or that the Bloomberg article “relates back” to the
18   March 3, 2015 statements or omissions. The Court agrees with Moving Defendants that
19   Lead Plaintiff’s argument that Takeda’s decision to send a letter on May 12, 2015
20   instituting dispute resolution proceedings against Orexigen necessarily relates back to
21   Orexigen’s failure to disclose the unreliability of the 25% LIGHT Study data is
22   unsupported.
23          As the Ninth Circuit stated in Metzler Investments GMBH v. Corinthian Colleges,
24   Incorporated:
25                 [W]hile the court assumes that the facts in a complaint are true,
                   it is not required to indulge unwarranted inferences in order to
26
                   save a complaint from dismissal. The TAC’s allegation that the
27                 market understood the June 24 and August 2 disclosures as a
                   revelation of Corinthian's systematic manipulation of student
28

                                                  21
                                                                                 15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3377 Page 22 of 27



1                   enrollment is not a “fact.” It is an inference that Metzler believes
                    is warranted from the facts that are alleged. But Corinthian
2
                    persuasively explains why this is not the case.
3
4    540 F.3d 1049, 1064–65 (9th Cir. 2008) (citing In re Syntex Corp. Sec. Litig., 95 F.3d 922,
5    926 (9th Cir. 1996)). On the facts presently alleged in the CAC, the Court simply cannot
6    accept as plausible the chain of inferences necessary to permit the May 12, 2015 Bloomberg
7    article to relate back to the March 3, 2015 statements or omissions at issue. The May 12,
8    2015 Bloomberg article does not identify what “material breach” of Orexigen and Takeda’s
9    agreement led Takeda to institute dispute resolution proceedings against Orexigen. See
10   Reply at 5–6; see also Defs.’ Req. Ex. D. Lead Plaintiff claims there can be “no other
11   reason” why Takeda would have resorted to this action at this time. Opp’n at 17 (emphasis
12   omitted). But the Court does not find this inference credible. More than nine weeks had
13   passed between the March 3, 2015 disclosures and Takeda’s sending of the letter alleging
14   a breach of its agreement with Orexigen on May 12, 2015. See Defs.’ Req. Ex. D. It is
15   unlikely Takeda would have waited more than two months to send a letter alleging a breach
16   were the March 3, 2015 disclosures the trigger for the letter. Accordingly, the Court further
17   finds that Lead Plaintiff has failed to adequately plead that the May 12, 2015 Bloomberg
18   article relates back to the allegedly misleading statements or omissions from March 3, 2015
19   in such a way as to satisfactorily plead loss causation.
20          C.      Lead Plaintiff’s Notices of Supplemental Authority
21          The four notices of supplemental authority filed by Lead Plaintiff do not alter the
22   Court’s view that the allegations of the CAC are insufficient to state a claim to the extent
23   they rely on linking the May 12, 2015 Bloomberg article to any misstatements or omissions
24   from March 3, 2015. 8
25
26
     8
      The Court notes that Moving Defendants objected to Lead Plaintiff’s Second Notice for exceeding “[t]he
27   purpose and permissible scope of a notice of supplemental authorities.” Resp. to 2d Not. of Supp. Auth.
28   at 1. While Lead Plaintiff does use its Notices to provide further arguments and commentary, Moving
     Defendants rebutted those arguments, at least as to the first two Notices and the fourth Notice, and had an

                                                         22
                                                                                             15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3378 Page 23 of 27



1           Lead Plaintiff’s First Notice concerns Karinski v. Stamps.com, Case No. 19-cv-
2    1828-MWF (SKx), 2020 WL 281716 (C.D. Cal. Jan. 17, 2020). See generally 1st Not. of
3    Supp. Auth. However, Karinski is distinguishable from the facts before this Court. First,
4    in Karinski, the court determined that Stamps.com had a duty to disclose USPS’s
5    opposition to Stamps.com’s reseller program, and therefore had made a misleading
6    statement, because it “touted its strong relationship with USPS and USPS’s approval of
7    Stamps’ business model.”           2020 WL 281716, at *12.              Here, Defendants made no
8    misleading statement because there are not sufficient allegations in the CAC to infer that
9    Orexigen had a duty to disclose whether it had informed Takeda in advance that it was
10   going to publish the 25% interim LIGHT Study results in its March 3, 2015 8-K. See supra
11   at 16–17. Moreover, the corrective disclosures at issue in Karinski pertained directly to
12   the alleged misstatements or omissions, as the first announcement concerned the
13   termination of Stamps.com’s exclusive relationship with USPS, “which itself was the
14   subject of the alleged false statements,” and the second announcement concerned the
15   reseller program that was allegedly fraudulent. 2020 WL 281716, at *17–18. Here, the
16   connection between the alleged misstatements or omissions and the alleged corrective
17   disclosure, however, is too tenuous to adequately plead loss causation. See supra at 18–
18   22.
19          Lead Plaintiff’s Second Notice concerns In re Twitter, Inc. Securities Litigation,
20   Case No. 16-cv-05314-JST, 2020 WL 4187915 (N.D. Cal. Apr. 17, 2020). See generally
21   2d Not. of Supp. Auth. Again, however, the Court finds the facts in Twitter distinguishable.
22   There, the court concluded that there could be a duty to disclose declining DAU/MAU
23   trends in light of Twitter’s statements that, “[i]n our more mature markets, we have very
24   high DAU to MAU, 50% plus,” 2020 WL 4187915, at *7 (internal quotation marks
25   omitted); “our MAU trend has already turned around,” id. at *9 (same); and “DAU to MAU
26
27
28   opportunity to do so regarding the third. Ultimately, while the Court has reviewed the Parties’ arguments,
     it has conducted its own analysis of the authorities brought to its attention in the Notices.

                                                        23
                                                                                            15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3379 Page 24 of 27



1    ratios in the quarter were similar to what they were by market relative to Analyst Day,” id.
2    at *11 (same). Thus, Twitter had touted information that potentially required further
3    disclosure. The Court here, on the other hand, has found that not to be the case. See supra
4    at 16–17. Moreover, as relevant to loss causation, the corrective disclosures directly
5    concerned MAUs and/or DAU/MAU ratios, making clear the relationship of these
6    statements to the omission of the declining DAU/MAU trends. See 2020 WL 4187915, at
7    *15–18. But, as the Court here has concluded, Lead Plaintiff has failed to adequately allege
8    that the disclosures in the May 12, 2015 Bloomberg article adequately relate back to any
9    of the alleged omissions or misstatements from March 3, 2015. See supra at 18–22.
10         Lead Plaintiff’s Third Notice concerns In re WageWorks, Inc., Securities Litigation,
11   Case No. 18-CV-01523-JSW, 2020 WL 2896547 (N.D. Cal. June 1, 2020). See generally
12   3d Not. of Supp. Auth. Again, the Court finds the relevant facts to be distinguishable. In
13   WageWorks, the lead plaintiffs alleged that, “[b]etween August 2016 and February 2017,
14   WageWorks improperly recognized revenue from the OPM contract, even though
15   administration of benefits had not begun,” and “failed to write down the value of . . . a
16   software platform” that was no longer required by a client. 2020 WL 2896547, at *1. In
17   allegedly inflated SEC filings, several of the defendants “made statements highlighting the
18   benefits of the OPM contract and certifying that WageWorks’ financial reporting controls
19   were adequate.” Id. However, after KPMG refused to certify WageWorks’ 2017 Annual
20   Report, WageWorks issued a press release indicating “that WageWorks’ previous controls
21   were inadequate due to the ‘tone at the top’ and that previous financial statements ‘should
22   no longer be relied upon.’” Id. at *2. And, in its 2017 Form 10-K, WageWorks
23   acknowledged that “‘material weaknesses in internal controls’ . . . led to false material
24   statements in 2016 and 2017, and “‘[i]n the second quarter of 2016, the client notified
25   [WageWorks] that it no longer required the services,’ which rendered the [software
26   platform]’s value ‘unrecoverable.’” Id. Thus, in WageWorks, the alleged corrective
27   disclosures correlated to the allegedly inflated revenue reporting. That is not the case here.
28   See supra at 18–22.

                                                   24
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3380 Page 25 of 27



1          Finally, Lead Plaintiff’s Fourth Notice concerns In re BofI Holding, Inc. Securities
2    Litigation, No. 18-55415, __ F.3d __, 2020 WL 5951150 (9th Cir. Oct. 8, 2020). See
3    generally 4th Not. of Supp. Auth.; Reply ISO 4th Not. of Supp. Auth. Once more, the
4    Court finds the facts of BofI distinguishable. First, in BofI, “the shareholders allege that
5    defendants made false or misleading statements touting the bank's conservative loan
6    underwriting standards, its effective system of internal controls, and its robust compliance
7    infrastructure.” 2020 WL 5951150, at *2. BofI was not accused of misleading omissions,
8    so the issue here of a failure to allege adequately a duty to disclose was absent.
9          Second, in BofI, the alleged corrective disclosure was “a whistleblower lawsuit filed
10   against BofI by Charles Erhart, a former mid-level auditor at the company.” Id. at *3. The
11   Ninth Circuit found that “[t]he allegations of egregious wrongdoing in the Erhart lawsuit,
12   if accepted as true, unquestionably revealed to the market that at least some of BofI’s
13   alleged misstatements were false.” Id. at *6. For instance, one of the allegations was “that
14   [Erhart] personally prepared a memorandum . . . which identified roughly 30% of BofI’s
15   customers as ‘bad,’ meaning the customers had red flags such as suspiciously high cash
16   balances, social security numbers that did not match any public records, and, in one
17   instance, the social security number of a dead person,” but “when he gave the list to his
18   superior, Senior Vice President John Tolla, Tolla demanded that the audit committee alter
19   the list and give the altered version to the OCC.” Id. at *6. Thus, there’s a clear connection
20   between the alleged misleading statements and the correcting disclosure. While the Ninth
21   Circuit noted that, to relate back, “a corrective disclosure need not be a mirror image of the
22   prior misstatement,” id. at *6 n.3 (citing In re Williams Sec. Litig.—WCG Subclass, 558
23   F.3d 1130, 1140 (10th Cir. 2009)), the alleged corrective disclosure here bears almost no
24   relation to the alleged misstatement or omission, and it would require the Court to accept
25   unsupported and implausible inferences to find a causal connection between the alleged
26   loss and the statements. Thus, this is more a case of “‘asserting that where there is smoke,
27   there must be fire.’” Id. at *8 (quoting Curry v. Yelp Inc., 875 F.3d 1219, 1225 (9th Cir.
28   ///

                                                   25
                                                                                  15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3381 Page 26 of 27



1    2017)). Accordingly, BofI does not help Lead Plaintiff on the facts presently pleaded in
2    the CAC. 9
3           Thus, in light of Lead Plaintiff’s failure to allege adequately that the May 12, 2015
4    Bloomberg article relates back to a material misrepresentation or omission of fact from
5    March 3, 2015, the Court GRANTS Moving Defendants’ Motion.
6            D.     Leave to Amend
7            Moving Defendants urge the Court to deny leave to amend, “as Plaintiff could never
8    allege a cognizable fraud claim based on this theory.” Mot. at 14. While the Court is
9    skeptical that Lead Plaintiff will be able to allege adequately that the May 12, 2015
10   Bloomberg article relates back to the alleged misrepresentations or omissions from March
11   3, 2015, the Court also is not convinced that it is an impossibility, and Lead Plaintiff has
12   not yet had an opportunity to amend these allegations. Thus, the Court will grant Lead
13   Plaintiff one final opportunity to amend. Accordingly, the Court DISMISSES Plaintiff’s
14   claims to the extent they rely on a connection between the May 12, 2015 Bloomberg article
15   and the March 3, 2015 misleading statements and/or omissions, but will do so WITHOUT
16   PREJUDICE.
17                                                CONCLUSION
18          In light of the foregoing, the Court GRANTS IN PART AND DENIES IN PART
19   Moving Defendants’ Request to Consider Materials Incorporated by Reference (ECF No.
20   114-9) and GRANTS Moving Defendants’ Motion (ECF No. 114). Lead Plaintiff MAY
21   FILE an amended consolidated complaint within thirty (30) days of the date on which this
22   ///
23
24   9
       Lead Plaintiff also makes much of the fact that, in BofI, the Ninth Circuit held that allegations in a lawsuit
25   alone can serve as a corrective disclosure, and there need not be an additional disclosure to confirm the
     truth of those allegations. See id. at *7. Lead Plaintiff contends that Takeda, like Erhart, had “firsthand
26   knowledge” of the alleged misconduct. 4th Not. of Supp. Auth. at 1. But the Court finds distinguishable
     allegations in a lawsuit, made by a person with firsthand knowledge and publicly filed for all to see, and
27   an article written by a person without firsthand knowledge reporting on the mere sending of, and not the
28   specific allegations in, a demand letter, even if the demand letter in question came from someone with
     firsthand knowledge of the alleged misconduct.

                                                           26
                                                                                                 15-CV-540 JLS (JLB)
 Case 3:15-cv-00540-JLS-AGS Document 139 Filed 11/02/20 PageID.3382 Page 27 of 27



1    Order is electronically docketed. Should Lead Plaintiff fail to file an amended complaint
2    by this date, this action will proceed on his surviving causes of action.
3          IT IS SO ORDERED.
4    Dated: November 2, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  27
                                                                                 15-CV-540 JLS (JLB)
